UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4631
WILLIAM C. JONES, JR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                           (CR-00-106)

                      Submitted: May 14, 2002

                      Decided: June 10, 2002

    Before MICHAEL, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Barry L. Proctor, PROCTOR & DOYLE, Abingdon, Virginia, for
Appellant. John L. Brownlee, United States Attorney, Eric M. Hurt,
Assistant United States Attorney, Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. JONES
                              OPINION

PER CURIAM:

   William C. Jones, Jr., appeals his conviction and sentence for pos-
session of an unregistered pipe bomb, in violation of 26 U.S.C.
§ 5861(d) (1994), and unlawfully manufacturing a pipe bomb, in vio-
lation of 26 U.S.C. § 5822(f) (1994). After trial and conviction, the
district court sentenced Jones to seventy-one months incarceration,
three years of supervised release, and a $200 fine. Jones timely
appealed.

   First, Jones argues the evidence was insufficient to sustain his con-
victions. A challenge to the sufficiency of the evidence is reviewed
to determine whether, viewing the evidence in the light most favor-
able to the Government, substantial evidence exists to support a ver-
dict. If it is, the verdict must be sustained. Glasser v. United States,
315 U.S. 60, 80 (1942). Government witnesses testified to facts estab-
lishing Jones manufactured pipe bombs and placed them on his father
in law’s farm, and their credibility is not subject to appellate review.
United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989). Viewing
the evidence in the light most favorable to the Government, Jones has
not established the evidence was insufficient to sustain his convic-
tions.

   Second, Jones argues he was erroneously sentenced under U.S.
Sentencing Guidelines Manual § 2K2.1 (2000). He asserts his sen-
tence resulted from impermissible double counting, because his base
offense level was calculated under USSG § 2K2.1(a)(5), which
applies to defendants who use a destructive device, USSG § 2K2.1(a),
comment. (n.3), and because Jones additionally received a two point
enhancement for using a destructive device, in accordance with USSG
§ 2K2.1(b)(3). We review a sentencing court’s factual determinations
for clear error, and its legal interpretation of the guidelines de novo.
United States v. Bartley, 230 F.3d 667, 669 (4th Cir. 2000). Jones’
challenge fails because the guideline’s commentary expressly estab-
lishes the enhancement is warranted. USSG § 2K2.1, comment.
(n.11); Stinson v. United States, 508 U.S. 36, 38 (1993); United States
v. Rohwedder, 243 F.3d 423, 426-27 (8th Cir. 2001).
                      UNITED STATES v. JONES                      3
  Accordingly, we affirm Jones’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not significantly aid the decisional process.

                                                        AFFIRMED